DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The examiner added additional clarification in the rejection. 
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
          Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art 

Machin et al.  (US 20190118943, Tail-Sitter Aircraft With Hybrid Propulsion).
Servanty.  (US 2859003, Aerodyne).
Page et al.  (US 9688398, Long endurance vertical takeoff and landing aircraft).
Leng.  (US 20140097290, ELECTRICALLY POWERED AERIAL VEHICLES AND FLIGHT CONTROL METHODS).
Godlasky et al.  (US 20150102157, VERTICAL TAKE-OFF AND LANDING AIRCRAFT).
Sadleir.  (US 5407150, Thrust unit for VTOL aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 11, 13-15 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Servanty and further in view of Page.

Re claim 1    Referring to the figures and the Detailed Description, Machin discloses:
A tailsitter rotorcraft, comprising: a fuselage (¶ 0052);
a plurality of wings extending radially from the fuselage (items 198).
However Machin fails to teach as disclosed by Servanty: wherein the plurality of wings consists of three wings  (items 2, to increase the number of the wings of Machin to three wings instead of two wings); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Servanty teachings of wherein the plurality of wings consists of three wings  into the Machin to increase the lift of the tailsitter aircraft.
	 a plurality of rotors coupled to the plurality of wings via nacelles (Machin 210 and “nacelle” housing “160 or 170”, and substitute the engine of Servanty with the engine of Machin to have a similar propulsion items to reduce cost, similar thrust and for easy maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
In addition, Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ	 532, 536 (CCPA 1982). )
 wherein the plurality of rotors consists of three rotors each coupled to a particular wing of the plurality of wings via one of the nacelles (Machin items 210 and nacelles “160 or 170” a rotor for each wing of the three wings as modified above), 
and at least one engine for powering the plurality of rotors (Machin ¶ 0047 and 310, 410, and additional engine with a nacelle as a result of the modification above).
On the other hand Machin, as modified above, fails to teach as disclosed by Page: first and second wings of the plurality of wings include a wing extension (112, 114 to modify two wings of the plurality of wings).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Page teachings of first and second wings of the plurality of wings include a wing extension into the Machin, as modified above, to provide lift and reduce drag.
 wherein the wing extension forms an angle with the wing  and extends outboard of the nacelle coupled to the wing (Page fig. 3A, items 112, 114 ); and wherein the third wing of the plurality of wings lacks a wing extension (Page only two wings have been modified with wing extensions, thus the third wing of the plurality of wings lacks a wing extension).

Re claim 2    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses: The tailsitter rotorcraft of claim 1, wherein the at least one engine comprises a plurality of engines (Machin 410C one for each rotor assembly), wherein each engine of the plurality of engines is configured to power a particular rotor of the plurality of rotors (Machin 410C one for each rotor assembly). 

Re claim 3    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:  The tailsitter rotorcraft of claim 1, further comprising: at least one electric motor to power the plurality of rotors (Machin 440A-C); and at least one battery to power the at least one electric motor (Machin 430A-C). 

Re claim 4    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:  The tailsitter rotorcraft of claim 3, wherein the at least one electric motor comprises a plurality of electric motors (Machin 440A-C one for each rotor assembly), wherein each electric motor of the plurality of electric motors is configured to power a particular rotor of the plurality of rotors (Machin 440A-C one for each rotor assembly). 

Re claim 5    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses: The tailsitter rotorcraft of claim 3, wherein the at least one electric motor is configured to augment power from the at least one engine when the tailsitter aircraft is in a hover mode (Machin fig’s 5-6B and ¶  0108). 

Re claim 7    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:  The tailsitter rotorcraft of claim 3, further comprising an interconnect drive shaft configured to share power among the plurality of rotors, wherein the shared power is from the at least one engine or the at least one electric motor (Machin ¶ 0072 and  an engine 310 is inherently connected to an interconnect drive shaft configured to share power among rotors and is capable of  sharing power among the plurality of rotors as seen in fig’s 1-3). 

Re claim 11    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:  The tailsitter rotorcraft of claim 1, further comprising: wherein the plurality of nacelles houses the plurality of rotors (Machin 160, 170 as modified in claim 1 to include three nacelles and rotors instead of two nacelles and two rotors); and landing gear coupled to the plurality of nacelles (Machin 180, 190 and Godlasky ¶ 106, 114). 

Re claim 13    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:   The tailsitter rotorcraft of claim 1, wherein the tailsitter aircraft comprises an unmanned aerial vehicle (Machin ¶ 0041). 

Re claim 14    (Claim 14 is similar in scope to Claims 1 and 3; therefore, Claim 14 is rejected under the same rationale as Claims 1 and 3).

Re claim 15    Referring to the figures and the Detailed Description, Machin discloses:
 The tailsitter rotorcraft of claim 14, wherein the at least one electric motor is configured to augment power from the at least one engine when the tailsitter aircraft is in a hover mode (Machin fig’s 5-6B and ¶  0108). 

Re claim 17    Referring to the figures and the Detailed Description, Machin discloses:
 The tailsitter rotorcraft of claim 14, wherein the propulsion system further comprises an interconnect drive shaft configured to share power among the plurality of rotors, wherein the shared power is from the at least one engine or the at least one electric motor (Machin an engine 310 is inherently connected to an interconnect drive shaft configured to share power among rotors and is capable of  sharing power among the plurality of rotors as seen in fig’s 1-3).

Claim(s) 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Servanty and further in view of Page and further in view of Leng.

Re claims 6 and 16    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses: The tailsitter rotorcraft of claim 5, wherein the at least one electric motor is further configured to recharge the at least one battery when the tailsitter aircraft is in a cruise mode (¶ 0052). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Leng teachings of the at least one electric motor is further configured to recharge the at least one battery when the tailsitter aircraft is in a cruise mode into the Machin, as modified above, to reduce the weight of an additional generator when augmented power is not needed.

Claim(s) 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Servanty and further in view of Page and further in view of Godlasky.

Re claim 9    Referring to the figures and the Detailed Description, Machin, as modified above,  fails to teach as discloses by Godlasky:  The tailsitter rotorcraft of claim 1, further comprising one or more foldable components (Godlasky 110). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Godlasky teachings of one or more foldable components into the Machin, as modified above to save space when stored or transported.

Re claim 10    Referring to the figures and the Detailed Description, Machin, as modified above,  discloses:  The tailsitter rotorcraft of claim 9, wherein the one or more foldable components comprise: one or more wings of the plurality of wings (Godlasky 110); or one or more rotor blades associated with the plurality of rotors (Godlasky ¶ 0026). 

Claim(s) 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Servanty and further in view of Page and further in view of Sadleir.

Re claim 12    Referring to the figures and the Detailed Description, Machin, as modified above,  fails to teach as disclosed by Sadleir:  The tailsitter rotorcraft of claim 1, further comprising one or more canards coupled to the fuselage, wherein the one or more canards are positioned on the fuselage forward of the plurality of wings (14). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sadleir teachings of one or more canards coupled to the fuselage, wherein the one or more canards are positioned on the fuselage forward of the plurality of wings into the Machin, as modified above, to reduce the main wing loading, to better control the main wing airflow, or to increase the aircraft's maneuverability, especially at high angles of attack or during a stall.  

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642